FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10200

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00185-PMP-
                                                 LRL-1
  v.

CARL VON BRADLEY a.k.a CARL                      MEMORANDUM *
VON BROOKS

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Carl Von Bradley appeals from the 110-month sentence imposed following

his guilty-plea conviction for bank robbery and aiding and abetting, in violation of

18 U.S.C. §§ 2113(a) and 2. We have jurisdiction under 28 U.S.C. § 1291, and we


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Bradley contends that the district court erred by applying a five-level

enhancement under U.S.S.G. § 2B3.1(b)(2)(C) for brandishing or possessing a

firearm during the offense. He argues that: (i) the district court applied an

incorrect standard of proof when it found that the enhancement applied; (ii) there

was insufficient evidence to support a finding that a firearm was possessed during

the robbery; and (iii) the district court improperly inferred that possession was

foreseeable.

      The record reflects that the district court determined the enhancement was

supported by both a preponderance of the evidence and clear and convincing

evidence. Accordingly, the evidence was sufficient to support the enhancement.

See United States v. Pike, 473 F.3d 1053, 1057 (9th Cir. 2007) (clear and

convincing standard of proof applies only when an enhancement has an extremely

disproportionate effect on the sentence). The record further reflects that the district

court did not clearly err in determining that it was reasonably foreseeable for a co-

conspirator to possess a firearm during the robbery. See United States v. Willis,

899 F.2d 873, 875 (9th Cir. 1990).

      AFFIRMED.




                                           2                                    10-10200